Case 2:08-cr-00112-GZS Document 271 Filed 02/02/21 Page 1 of 4                                  PageID #: 2736




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

    UNITED STATES OF AMERICA                            )
                                                        )
                                                        )
    v.                                                  )
                                                        ) Docket no. 2:08-cr-00112-GZS
    DURRELL WILLIAMS,                                   )
                                                        )
                                                        )
                            Defendant.                  )


ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)


         Before the Court is Defendant’s Motion for Compassionate Release (ECF No. 264). On

October 15, 2020, the Court issued an Order to Show Cause (ECF No. 267) regarding the Motion.

Having reviewed Defendant’s responses to the Order to Show Cause (ECF Nos. 268 & 270), along

with the entire docket, the Court DENIES the Motion.

         I.      LEGAL STANDARD

         A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must prove that

he has exhausted available administrative remedies and that there are “extraordinary and

compelling” reasons that presently warrant a reduction in his sentence.                          See 18 U.S.C.

§ 3582(c)(1)(A)(i). In considering what qualifies as extraordinary and compelling, this Court has

generally looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Beyond those Guideline definitions

of extraordinary and compelling reasons, the Court acknowledges that at least four circuits have

now held that U.S.S.G. § 1B1.13 should not be viewed as limiting the reasons that the Court might


1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, post-pandemic motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-cr-00032-
GZS (D. Me. June 16, 2020) .
Case 2:08-cr-00112-GZS Document 271 Filed 02/02/21 Page 2 of 4                     PageID #: 2737




consider extraordinary and compelling when a defendant brings a motion under 18 U.S.C.

§ 3582(c)(1)(A). See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). It is not clear whether the

First Circuit will adopt this approach, although it has affirmed a compassionate release denial from

the District of Maine while noting with apparent approval that “the district court did consider other

relevant circumstances not specifically enumerated in the guidelines en route to denying relief.”

United States v. Fox, No. 19-1785 (1st Cir. July 23, 2020), aff’g No. 2:14-cr-00003-DBH, 2019

WL 3046086 (D. Me. July 11, 2019). Given this backdrop, the Court reviews the entire record to

consider whether a defendant presents any extraordinary and compelling reasons for a sentence

reduction.

       If the Court finds a defendant has established extraordinary and compelling reasons to

reduce his sentence, the Court must next consider any applicable factors found in 18 U.S.C.

§ 3553(a). See, e.g., United States v. Almeida, No. 2:11-CR-127-DBH-01, 2021 WL 22332, at *2

(D. Me. Jan. 4, 2021) (denying compassionate release based on § 3553(a) factors after finding that

defendant’s medical conditions qualified as extraordinary and compelling in light of the

coronavirus pandemic). Critically, in exercising its discretion to grant any sentence reduction, the

Court also considers “the need . . . to protect the public from further crimes of the defendant.” 18

U.S.C. § 3553(a)(2)(C); ); see also U.S.S.G. § 1B1.13(2) (requiring a court determination that “the

defendant is not a danger to the safety of any other person or the community”).

       II.     DISCUSSION

       Defendant Durrell Williams, now 35 years of age, is presently serving a 200-month

sentence at Jesup FCI. Currently, he has an estimated release date of July 31, 2024. In his motion




                                                 2
Case 2:08-cr-00112-GZS Document 271 Filed 02/02/21 Page 3 of 4                     PageID #: 2738




papers, he estimates that he will be eligible to move to a halfway house in August 2023. (See ECF

No. 268, PageID # 2709.) He presently seeks compassionate release citing the ongoing COVID-

19 pandemic, along with its impact on prison operations as well as its impact on his family,

including his high school age daughter. The Court acknowledges that the ongoing pandemic is an

extraordinary event for our entire country. However, it is against this backdrop that Defendant

must show individualized extraordinary and compelling reasons why he should not be required to

serve the remainder of his sentence. Here, the record reflects that Williams is making significant

strides towards rehabilitation despite modified prison operations. Likewise, the record shows that

Williams is focused on helping his family and the community upon his release. While the Court

commends Defendant on his focus and rehabilitation, the statute does not contemplate sentence

reductions for commendable reasons, or even upon a simple finding that a defendant appears to be

on track to lead a law abiding life if released. Rather, the statute requires extraordinary and

compelling reasons, and Defendant’s proffered reasons do not rise to this level.

       Even assuming the Court were to find extraordinary and compelling reasons on the present

record, the Motion also requires the Court to consider all applicable factors listed in 18 U.S.C.

§ 3553(a). The Court notes that it last had occasion to weigh those factors in connection with

granting Williams a sentence reduction under the First Step Act in October 2019. See ECF No.

258. The evidence that Williams presents to the Court in connection with his current motion shows

a continuation of the rehabilitation and release planning that Williams presented to the Court in

connection with this earlier sentence modification proceeding. However, in 2019, the Court

ultimately declined Defendant’s invitation to impose a fourteen year sentence after weighing the

nature and circumstance of Williams’ offense, his history and characteristics, including all of his

post-offense conduct. The various goals that informed the Court’s 200-month sentence remain




                                                3
Case 2:08-cr-00112-GZS Document 271 Filed 02/02/21 Page 4 of 4                       PageID #: 2739




and, as a result, the Court still believes that the § 3553(a) factors presently weigh in favor of not

modifying Defendant’s sentence and allowing him to immediately begin supervised release.

       Based on the Court’s conclusion that Defendant has not presented extraordinary and

compelling reasons for a sentence reduction and the Court’s weighing of the applicable § 3553(a)

factors, Defendant’s Motion (ECF No. 264) is hereby DENIED.

       SO ORDERED.

                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 2nd day of February, 2021.




                                                 4
